                   Caseto19-32190-sgj11
 Fill in this information identify the case:       Doc 23 Filed 07/29/19                    Entered 07/29/19 17:13:27                      Page 1 of 70

 Debtor name                               KROG Partners, LLC

 United States Bankruptcy Court for the:
                       Northern District of Texas, Dallas Division

 Case number (if known):          19-32190-sgj11
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206A/B
Schedule A/B: Assets — Real and Personal Property                                                                                                                      12/15
Disclose all property, real and personal, which the debtor owns or in which the debtor has any other legal, equitable, or future interest. Include all property in which
the debtor holds rights and powers exercisable for the debtor's own benefit. Also include assets and properties which have no book value, such as fully depreciated
assets or assets that were not capitalized. In Schedule A/B, list any executory contracts or unexpired leases. Also list them on Schedule G: Executory Contracts and
Unexpired Leases (Official Form 206G).
Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. At the top of any pages added, write the debtor’s name and
case number (if known). Also identify the form and line number to which the additional information applies. If an additional sheet is attached, include the amounts
from the attachment in the total for the pertinent part.

For Part 1 through Part 11, list each asset under the appropriate category or attach separate supporting schedules, such as a fixed asset schedule or depreciation
schedule, that gives the details for each asset in a particular category. List each asset only once. In valuing the debtor’s interest, do not deduct the value of secured
claims. See the instructions to understand the terms used in this form.

 Part 1: Cash and cash equivalents


       1. Does the debtor have any cash or cash equivalents?

     ❑No. Go to Part 2.
     ✔Yes. Fill in the information below.
     ❑
       All cash or cash equivalents owned or controlled by the debtor                                                                       Current value of debtor's
                                                                                                                                            interest



       2. Cash on hand



       3. Checking, savings, money market, or financial brokerage accounts (Identify all)

       Name of institution (bank or brokerage firm)            Type of account                          Last 4 digits of account number

       3.1 Chase                                                       Savings account                              7910                                 $25,039.00

       3.2 Chase                                                       Savings account                              9532                                 $25,035.00


       4. Other cash equivalents (Identify all)

       Name of institution (bank or brokerage firm)
       None

       5. Total of Part 1

       Add lines 2 through 4 (including amounts on any additional sheets). Copy the total to line 80.                                                   $50,074.00



 Part 2: Deposits and prepayments




Official Form 206A/B                                          Schedule A/B: Assets — Real and Personal Property                                               page 1
Debtor         CasePartners,
               KROG  19-32190-sgj11
                             LLC                     Doc 23 Filed 07/29/19                Entered   07/29/19
                                                                                           Case number             17:13:27 Page 2 of 70
                                                                                                       (if known) 19-32190-sgj11
               Name

         6. Does the debtor have any deposits or prepayments?

     ❑No. Go to Part 3.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                      Current value of
                                                                                                                      debtor's interest


         7. Deposits, including security deposits and utility deposits




 Description, including name of holder of deposit


 7.1 Southwest Arkansas Electric                                                                                                     $440.00


         8. Prepayments, including prepayments on executory contracts, leases, insurance, taxes, and rent


 Description, including name of holder of prepayment

 None

      9. Total of Part 2.




 Add lines 7 through 8. Copy the total to line 81.                                                                                  $440.00




 Part 3: Accounts receivable



      10. Does the debtor have any accounts receivable?

     ❑No. Go to Part 4.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                                      Current value of debtor's
                                                                                                                      interest


      11. Accounts Receivable




 11a. 90 days old or less:                  $1,200.00           -                   $0.00                = ...... ➔                $1,200.00
                              face amount                           doubtful or uncollectible accounts


 11b. Over 90 days old:                     $53,500.00          -                 $30,000.00             = ...... ➔               $23,500.00
                              face amount                           doubtful or uncollectible accounts




Official Form 206A/B                                        Schedule A/B: Assets — Real and Personal Property                              page 2
Debtor         CasePartners,
               KROG  19-32190-sgj11
                             LLC                       Doc 23 Filed 07/29/19              Entered   07/29/19
                                                                                           Case number             17:13:27 Page 3 of 70
                                                                                                       (if known) 19-32190-sgj11
              Name

      12. Total of Part 3




Current value on lines 11a + 11b = line 12. Copy the total to line 82.                                                              $24,700.00




 Part 4: Investments



      13. Does the debtor own any investments?

     ❑No. Go to Part 5.
     ✔Yes. Fill in the information below.
     ❑


                                                                                                Valuation method         Current value of debtor's
                                                                                                used for current value   interest


      14. Mutual funds or publicly traded stocks not included in Part 1

     Name of fund or stock:



 14.1 St. Josephs, Inc.                                                                          stock quote                              $100.00


      15. Non-publicly traded stock and interests in incorporated and unincorporated
          businesses, including any interest in an LLC, partnership, or join venture

     Name of entity:                                                        % of ownership:




 None



      16. Government bonds, corporate bonds, and other negotiable and non-negotiable
          instruments not included in Part 1

     Describe:



 None

      17. Total of Part 4




 Add lines 14 through 16. Copy the total to line 83.                                                                                   $100.00




 Part 5: Inventory, excluding agriculture assets



      18. Does the debtor own any inventory (excluding agriculture assets)?

 ✔ No. Go to Part 6.
 ❑
 ❑Yes. Fill in the information below.

Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                page 3
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                     Doc 23 Filed 07/29/19               Entered   07/29/19
                                                                                            Case number             17:13:27 Page 4 of 70
                                                                                                        (if known) 19-32190-sgj11
                Name




  General description                                          Date of the last       Net book value of       Valuation method used Current value of
                                                               physical inventory     debtor's interest       for current value     debtor's interest
                                                                                      (Where available)
 19.     Raw materials
 20.     Work in progress
 21.     Finished goods, including goods held for resale
 22.     Other inventory or supplies


 23.     Total of Part 5
         Add lines 19 through 22. Copy the total to line 84.

 24.     Is any of the property listed in Part 5 perishable?
         ✔ No
         ❑
         ❑Yes
 25.     Has any of the property listed in Part 5 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 26.     Has any of the property listed in Part 5 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 6: Farming and fishing-related assets (other than titled motor vehicles and land)



       27. Does the debtor own or lease any farming and fishing-related assets (other than titled motor vehicles and land)?

 ✔ No. Go to Part 7.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                  Net book value of      Valuation method used Current value of
                                                                                       debtor's interest      for current value     debtor's interest
                                                                                       (Where available)
 28.     Crops—either planted or harvested
         None

 29.     Farm animals Examples: Livestock, poultry, farm-raised fish
         None

 30.     Farm machinery and equipment (Other than titled motor vehicles)
         None

 31.     Farm and fishing supplies, chemicals, and feed
         None

 32.     Other farming and fishing-related property not already listed in Part 6
         None


 33.     Total of Part 6
         Add lines 28 through 32. Copy the total to line 85.




Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                page 4
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                     Doc 23 Filed 07/29/19                  Entered   07/29/19
                                                                                               Case number             17:13:27 Page 5 of 70
                                                                                                           (if known) 19-32190-sgj11
                Name
 34.     Is the debtor a member of an agricultural cooperative?
         ✔ No
         ❑
         ❑Yes. Is any of the debtor's property stored at the cooperative?
            ❑No
            ❑Yes
 35.     Has any of the property listed in Part 6 been purchased within 20 days before the bankruptcy was filed?
         ✔ No
         ❑
         ❑Yes
 36.     Is a depreciation schedule available for any of the property listed in Part 6?
         ✔ No
         ❑
         ❑Yes
 37.     Has any of the property listed in Part 6 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 7: Office furniture, fixtures, and equipment; and collectibles



       38. Does the debtor own or lease any office furniture, fixtures, equipment, or collectibles?

 ✔ No. Go to Part 8.
 ❑
 ❑Yes. Fill in the information below.



  General description                                                                      Net book value of   Valuation method used Current value of
                                                                                           debtor's interest   for current value     debtor's interest
                                                                                           (Where available)
 39.     Office furniture
 40.     Office fixtures
 41.     Office equipment, including all computer equipment and
         communication systems equipment and software
 42.     Collectibles Examples: Antiques and figurines; paintings, prints or other
         artwork; books, pictures, or other art objects; china and crystal; stamp, coin,
         or baseball card collections; other collections, memorabilia, or collectibles
         None


 43.     Total of Part 7
         Add lines 39 through 42. Copy the total to line 86.

 44.     Is a depreciation schedule available for any of the property listed in Part 7?
         ✔ No
         ❑
         ❑Yes
 45.     Has any of the property listed in Part 7 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 8: Machinery, equipment, and vehicles




Official Form 206A/B                                              Schedule A/B: Assets — Real and Personal Property                                page 5
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                    Doc 23 Filed 07/29/19               Entered   07/29/19
                                                                                           Case number             17:13:27 Page 6 of 70
                                                                                                       (if known) 19-32190-sgj11
                Name

        46. Does the debtor own or lease any machinery, equipment, or vehicles?

        ❑No. Go to Part 9.
        ✔Yes. Fill in the information below.
        ❑



  General description                                                                 Net book value of      Valuation method used Current value of
  Include year, make, model, and identification numbers (i.e., VIN, HIN, or           debtor's interest      for current value     debtor's interest
  N-number)                                                                           (Where available)

 47.     Automobiles, vans, trucks, motorcycles, trailers, and titled farm vehicles
         None

 48.     Watercraft, trailers, motors, and related accesories Examples: Boats
         trailers, motors, floating homes, personal watercraft, and fishing vesels
         None

 49.     Aircraft and accesories
         None

 50.     Other machinery, fixtures, and equipment (excluding farm
         machinery and equipment)
 50.1      King Crow Lease - 0il/water separator (FWKO), (1) 210 bbl oil, (1)                                  Not valued
           300 bbl oil, one transfer pump                                                                      separately from lease.


 50.2     ST Buie Lease - Equipment – Bethlehem triplex pump, (4) 400 bbl                                      Not valued
          water, (3) 300 bbl, (1) 210 bbl oil, 114 pumping unit                                                separately from lease.


 50.3      RT Hall Lease - (2) 300 bbl; submersible pump; 114 pumpjack;                                        Not valued
           transfer pump                                                                                       separately from lease.


 50.4      Don Looney Lease: Tank Battery – (1) 400 bbl water, (1) 210 bbl oil,                                Not valued
           one transfer pump                                                                                   separately from lease.


 50.5      Don Looney Lease 1: submersible pump, 3500’ tubing & power                                          Not valued
           cable                                                                                               separately from lease.


 50.6      Don Looney Lease 2: Equipment - submersible pump, 3500’                                             Not valued
           tubing & power cable                                                                                separately from lease.


 50.7      Don Looney Lease 4: new casing, 3500" tubing                                                        Not valued
                                                                                                               separately from lease.


 50.8      Stokley Lease: 210 bbl fiberglass, triplex pump                                                     Not valued
                                                                                                               separately from lease.


 50.9      Brannon Lease: Submersible, free water knockout, (1) 210-steel                                      Not valued
                                                                                                               separately from lease.


 50.10      Annie Blackmon Lease: 300 bbl tank                                                                 Not valued
                                                                                                               separately from lease.


 50.11      JB Winn Lease: 114 pumping unit, (1) 210 bbl steel                                                 Not valued
                                                                                                               separately from lease.


 50.12      Boozie Moore Lease: (1) 300 bbl steel, (1) 210 steel tank                                          Not valued
                                                                                                               separately from lease.




Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                               page 6
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                     Doc 23 Filed 07/29/19                Entered   07/29/19
                                                                                             Case number             17:13:27 Page 7 of 70
                                                                                                         (if known) 19-32190-sgj11
                Name
 50.13      JC Kelley Lease: Tank Battery, (2) 400 bbl water, (2) 210 bbl oil                                  Not valued
                                                                                                               separately from lease.


 50.14      Marilyn Bradford Lease: 228 pumping unit, (3) 300 bbl steel                                        Not valued
                                                                                                               separately from lease.


 50.15      Shirey Lease: Tank battery; (2) steel 300; (2) 400 fiberglass; (1)                                 Not valued
            500 fiberglass; Apex triplex pump; 68 pumping unit                                                 separately from lease.


 50.16      BA Shirey Lease: Tank Battery - uses same as Shirey                                                Not valued
                                                                                                               separately from lease.


 50.17      EA Chance Lease: (2) water tanks; 300 bbl fiberglass; free water                                   Not valued
            knockout; (2) oil tanks; 300 bbl                                                                   separately from lease.


 50.18      Arkansas Lease: Gunn: - 114 pumping unit; (2) 300 bbl steel                                        Not valued
                                                                                                               separately from lease.


 50.19      Arkansas Lease - Deltic: 114 pumping unit; (1) 210 tank                                            Not valued
                                                                                                               separately from lease.


 50.20      Arkansas Lease - Dixon: 68 pumping unit; separator; (1) 300 bbl                                    Not valued
            steel; (1) 300 bbl fiberglass                                                                      separately from lease.



 51.     Total of Part 8
                                                                                                                                                        $0.00
         Add lines 47 through 50. Copy the total to line 87.


       52. Is a depreciation schedule available for any of the property listed in Part 8?

        ✔ No
        ❑
        ❑Yes

       53. Has any of the property listed in Part 8 been appraised by a professional within the last year?

        ✔ No
        ❑
        ❑Yes

 Part 9: Real Property



       54. Does the debtor own or lease any real property?

        ❑No. Go to Part 10.
        ✔Yes. Fill in the information below.
        ❑



 55.     Any building, other improved real estate, or land which the debtor owns or in which the debtor has interest


         Description and location of property                  Nature and extent of   Net book value of       Valuation method used Current value of
         Include street address or other description such      debtor's interest in   debtor's interest       for current value     debtor's interest
         as Assessor Parcel Number (APN), and type of          property               (Where available)
         property (for example, acreage, factory,
         warehouse, apartment, or office building), if
         available.
 55.1      King Crow Lease - Upshur Co.                        68% Working                                                                      $136,000.00
                                                               Interest


Official Form 206A/B                                             Schedule A/B: Assets — Real and Personal Property                                page 7
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                    Doc 23 Filed 07/29/19                   Entered   07/29/19
                                                                                               Case number             17:13:27 Page 8 of 70
                                                                                                           (if known) 19-32190-sgj11
                Name
 55.2      S T Buie Lease                                      68% Working                                                               $47,600.00
                                                               Interest

 55.3      Buie ST A Lease                                     68% Working                                                               $17,000.00
                                                               Interest

 55.4      R L Hall Et A Lease                                 68% Working                                                               $81,600.00
                                                               Interest

 55.5      Don Looney Lease                                    34% Working                                                              $221,000.00
                                                               Interest

 55.6      Stokley Lease                                       68% Working                                                               $17,000.00
                                                               Interest

 55.7      Brannon Lease                                       68% Working                                                               $17,000.00
                                                               Interest

 55.8     Annie Blackmon Lease                                 68% Working                                                               $17,000.00
                                                               Interest

 55.9      J B Winn Lease                                      56% Working                                                                $5,600.00
                                                               Interest

 55.10      PB&IO RR Lease                                     68% Working                                                               $17,000.00
                                                               Interest

 55.11      Boozie Moore Lease                                 36% Working                                                               $36,000.00
                                                               Interest

 55.12      JC Kelley Lease                                    16.75% Working                                                            $18,425.00
                                                               Interest

 55.13      Marilyn Bradford Lease                             Working Interest                                                          $10,000.00


 55.14      Shirey Lease                                       73% Working                                                              $109,500.00
                                                               Interest

 55.15      B A Shirey Lease                                   73% Working                                                               $18,250.00
                                                               Interest

 55.16      EA Chance Lease                                    50% Working                                                               $12,500.00
                                                               Interest

 55.17      Christian Lease                                    100% Working                                                              $10,000.00
                                                               Interest

 55.18      Lillie Willis Lease                                100% Working                                                              $10,000.00
                                                               Interest

 55.19      Arkansas Lease                                     50% Working                                                               $25,000.00
                                                               Interest

 56.       Total of Part 9
                                                                                                                                        $826,475.00
           Add the current value on lines 55.1 through 55.6 and entries from any addition sheets. Copy the total to line 88.

 57.       Is a depreciation schedule available for any of the property listed in Part 8?
           ✔ No
           ❑
           ❑Yes
 58.       Has any of the property listed in Part 9 been appraised by a professional within the last year?
           ✔ No
           ❑
           ❑Yes

 Part 10: Intangibles and Intellectual Property



        59. Does the debtor have any interests in intangibles or intellectual property?

        ✔ No. Go to Part 11.
        ❑
        ❑Yes. Fill in the information below.

Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                         page 8
Debtor           CasePartners,
                 KROG  19-32190-sgj11
                               LLC                     Doc 23 Filed 07/29/19               Entered   07/29/19
                                                                                            Case number             17:13:27 Page 9 of 70
                                                                                                        (if known) 19-32190-sgj11
                Name




  General description                                                                  Net book value of           Valuation method used Current value of
                                                                                       debtor's interest           for current value     debtor's interest
                                                                                       (Where available)
 60.     Patents, copyrights, trademarks, and trade secrets
         None

 61.     Internet domain names and websites
         None

 62.     Licenses, franchises, and royalties
         None

 63.     Customer lists, mailing lists, or other compilations
         None

 64.     Other intangibles, or intellectual property
         None

 65.     Goodwill
         None


 66.     Total of Part 10
         Add lines 60 through 65. Copy the total to line 89.



 67.     Do your lists or records include personally identifiable information of customers (as defined in 11 U.S.C. §§ 101(41A) and 107)?
         ✔ No
         ❑
         ❑Yes
 68.     Is there an amortization or other similar schedule available for any of the property listed in Part 10?
         ❑✔ No
         ❑Yes
 69.     Has any of the property listed in Part 10 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 11: All other assets



       70. Does the debtor own any other assets that have not yet been reported on this form?

       ❑No. Go to Part 12.
       ✔Yes. Fill in the information below.
       ❑

                                                                                                                                                  Current value of
                                                                                                                                                  debtor's interest


 71.     Notes receivable
         Description (include name of obligor)
         None

 72.     Tax refunds and unused net operating losses (NOLs)
         Description (for example, federal, state, local)
         None



Official Form 206A/B                                            Schedule A/B: Assets — Real and Personal Property                                       page 9
Debtor           Case  19-32190-sgj11
                 KROG Partners, LLC   Doc 23 Filed 07/29/19                                 Entered   07/29/19
                                                                                              Case number            17:13:27 Page 10 of 70
                                                                                                          (if known) 19-32190-sgj11
                Name
 73.     Interests in insurance policies or annuities
         None

 74.     Causes of action against third parties (whether or not a lawsuit has been filed)
         None

 75.     Other contingent and unliquidated claims or causes of action of every nature, including
         counterclaims of the debtor and rights to set off claims
         Setoff of money owned                                                                                                                $7,142.00

         Nature of claim            Avalon Oil & Gas, Inc.

         Amount requested           $7,142.00

 76.     Trusts, equitable or future interests in property
         None

 77.     Other property of any kind not already listed Examples: Season tickets, country club membership


         None


 78.     Total of Part 11
                                                                                                                                          $7,142.00
         Add lines 71 through 77. Copy the total to line 90.

 79.     Has any of the property listed in Part 11 been appraised by a professional within the last year?
         ✔ No
         ❑
         ❑Yes

 Part 12: Summary




 In Part 12 copy all of the totals from the earlier parts of the form.


  Type of property                                                             Current value of             Current value
                                                                               personal property            of real property


 80.     Cash, cash equivalents, and financial assets. Copy line 5, Part 1.                  $50,074.00



 81.     Deposits and prepayments. Copy line 9, Part 2.                                        $440.00


 82.     Accounts receivable. Copy line 12, Part 3.                                          $24,700.00


 83.     Investments. Copy line 17, Part 4.                                                    $100.00


 84.     Inventory. Copy line 23, Part 5.


 85.     Farming and fishing-related assets. Copy line 33, Part 6.


 86.     Office furniture, fixtures, and equipment; and collectibles. Copy
         line 43, Part 7.




Official Form 206A/B                                           Schedule A/B: Assets — Real and Personal Property                        page 10
Debtor             Case  19-32190-sgj11
                   KROG Partners, LLC   Doc 23 Filed 07/29/19                                                              Entered   07/29/19
                                                                                                                             Case number            17:13:27 Page 11 of 70
                                                                                                                                         (if known) 19-32190-sgj11
                  Name
 87.     Machinery, equipment, and vehicles. Copy line 51, Part 8.                                                                 $0.00


 88.                                                                                                                   ➔
         Real property. Copy line 56, Part 9............................................................................                           $826,475.00



 89.     Intangibles and intellectual property. Copy line 66, Part 10.



 90.     All other assets. Copy line 78, Part 11.                                                   +                       $7,142.00


 91.     Total. Add lines 80 through 90 for each column... 91a.                                                            $82,456.00             $826,475.00
                                                                                                                                        + 91b.

 92.     Total of all property on Schedule A/B. Lines 91a + 91b = 92. ....................................................................                           $908,931.00




Official Form 206A/B                                                                Schedule A/B: Assets — Real and Personal Property                                  page 11
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                   Entered 07/29/19 17:13:27                     Page 12 of 70

 Fill in this information to identify the case:

 Debtor name                                 KROG Partners, LLC

 United States Bankruptcy Court for the:
                          Northern District of Texas, Dallas Division

 Case number (if known):              19-32190-sgj11
                                                                                                                                          ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                      12/15
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY unsecured claims and Part 2 for creditors with NONPRIORITY unsecured claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Assets - Real and
Personal Property (Official Form 206A/B) and on Schedule G: Executory Contracts and Unexpired Leases(Official Form 206G). Number the entries in Parts 1 and 2
in the boxes on the left. If more space is needed for Part 1 or Part 2, fill out and attach the Additional Page of that Part included in this form.

 Part 1: List All Creditors with PRIORITY Unsecured Claims

  1.    Do any creditors have priority unsecured claims? (See 11 U.S.C. § 507)
        ✔No. Go to Part 2.
        ❑
        ❑Yes. Go to line 2.
 2.    List in alphabetical order all creditors who have unsecured claims that are entitled to priority in whole or in part. If the debtor has more than 3 creditors with
       priority unsecured claims, fill out and attach the Additional Page of Part 1.

                                                                                                                    Total claim                    Priority amount

       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:
2.1                                                            Check all that apply.
                                                               ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
                                                               Basis for the claim:
       Date or dates debt was incurred

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ❑ No
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)
       Priority creditor’s name and mailing address            As of the petition filing date, the claim is:
2.2                                                            Check all that apply.
                                                               ❑ Contingent
                                                               ❑ Unliquidated
                                                               ❑ Disputed
                                                               Basis for the claim:
       Date or dates debt was incurred

                                                               Is the claim subject to offset?
       Last 4 digits of account                                ❑ No
       number                                                  ❑ Yes
       Specify Code subsection of PRIORITY unsecured
       claim: 11 U.S.C. § 507(a)




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                                  page 1 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                   Entered 07/29/19 17:13:27                      Page 13 of 70

Debtor         KROG Partners, LLC                                                             Case number (if known) 19-32190-sgj11
               Name

 Part 2: List All Creditors with NONPRIORITY Unsecured Claims

  3.   List in alphabetical order all of the creditors with nonpriority unsecured claims. If the debtor has more than 6 creditors with nonpriority unsecured claims, fill out
       and attach the Additional Page of Part 2.
                                                                                                                                              Amount of claim

3.1 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $1,097.50
       A.W. Welding Services, LLC.                                             Check all that apply.
                                                                               ❑ Contingent
       424 Floy Lee Road                                                       ❑ Unliquidated
                                                                               ❑ Disputed
       Gilmer, TX 75645
                                                                               Basis for the claim: Debt
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.2 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   unknown
       Adams, Robert                                                           Check all that apply.
                                                                               ❑ Contingent
       2113 Spadina Cres E                                                     ❑ Unliquidated
                                                                               ✔ Disputed
                                                                               ❑
       Saskatoon, Canada S7K0C9,
                                                                               Basis for the claim:
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
3.3 Nonpriority creditor’s name and mailing address                            As of the petition filing date, the claim is:                   $1,582.80
       Advanced Marketing Concepts, Inc.                                       Check all that apply.
                                                                               ❑ Contingent
       P.O. Box 130095                                                         ❑ Unliquidated
                                                                               ✔ Disputed
                                                                               ❑
       Tyler, TX 75713
                                                                               Basis for the claim: Debt
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Remarks: Barred by Statute of Limitations.
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $23,026.00
3.4                                                                            Check all that apply.
       AFT Industries, Inc.
                                                                               ❑ Contingent
       2605 Skyway Drive                                                       ❑ Unliquidated
                                                                               ✔ Disputed
                                                                               ❑
       Grand Prairie, TX 75052
                                                                               Basis for the claim: Judgment
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes
       Remarks: Barred by Statute of Limitations.
       Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:                   $17,328.79
3.5                                                                            Check all that apply.
       Alinet Oilfield Services Corp
                                                                               ❑ Contingent
       P.O. Box 2468                                                           ❑ Unliquidated
                                                                               ❑ Disputed
       Kilgore, TX 75662
                                                                               Basis for the claim: Debt
                                                                               Is the claim subject to offset?
       Date or dates debt was incurred                                         ✔ No
                                                                               ❑
       Last 4 digits of account number                                         ❑ Yes




Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                                   page 2 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 14 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.6      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $269.00
         Anatesco, Inc.                                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 8225                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Tyler, TX 75711
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.7      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $25,000.00
         Atlas Tubular                                                     Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 431                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Robstown, TX 78380
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by Statute of Limitations.
3.8      Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $2,511.15
         B & H Pump & Supply                                               Check all that apply.
                                                                           ❑ Contingent
         1202 Hwy 42 North                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         White Oak, TX 75693
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.9                                                                        Check all that apply.
         Bates, Mark
                                                                           ❑ Contingent
         4329 Calais Place                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Lexington, KY 40515
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $11,720.93
3.10                                                                       Check all that apply.
         Berith Equipment
                                                                           ❑ Contingent
         P.O. Box 2576                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75662
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 3 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 15 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.11 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Bingham, James                                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 82                                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Dillingham, AK 99576
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.12 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $12,096.34
         Braswell Services, LLC.                                           Check all that apply.
                                                                           ❑ Contingent
         139 Miller Street                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         New Boston, TX 75570
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.13 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $500.00
         Burton Oil & Gas Reporting                                        Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 351                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Vivian, LA 71082
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $9,042.75
3.14                                                                       Check all that apply.
         C & S Energy Services, LLC.
                                                                           ❑ Contingent
         3304 Goforth Road                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Kilgore, TX 75663
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by Statute of Limitations.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $17,357.24
3.15                                                                       Check all that apply.
         C & S Lease Services
                                                                           ❑ Contingent
         P.O. Box 1049                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75663
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 4 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                               Entered 07/29/19 17:13:27                   Page 16 of 70

Debtor          KROG Partners, LLC                                                          Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.16 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            $25,984.67
         Cheetah Energy Services, LLC.                                        Check all that apply.
                                                                              ❑ Contingent
         2807 Allen Street 407                                                ❑ Unliquidated
                                                                              ❑ Disputed
         Dallas, TX 75204
                                                                              Basis for the claim: Debt
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.17 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            $5,516.16
         Cheshire, Gracy                                                      Check all that apply.
                                                                              ❑ Contingent
         4009 Sego Lilly Rd                                                   ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
         Diana, TX 75640-3403
                                                                              Basis for the claim: Prepaid
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Partially subject to credit for work done
3.18 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            unknown
                                                                              Check all that apply.
         Clariday, Joseph
                                                                              ✔ Contingent
                                                                              ❑
         2687 Windwood Court                                                  ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
         Clarksville, TN 37043
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:            unknown
3.19                                                                          Check all that apply.
         Cleerman, James
                                                                              ❑ Contingent
         1407 1st Avenue South                                                ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
         Escanaba, MI 49829
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:            $500.00
3.20                                                                          Check all that apply.
         Combs, Brad
                                                                              ❑ Contingent
         5016 Norfolk                                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Plano, TX 75023
                                                                              Basis for the claim: Debt
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 5 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 17 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.21 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $54,978.13
         Conestoga Production Services                                     Check all that apply.
                                                                           ❑ Contingent
         2905 CR 205N                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Henderson, TX 75652
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by the Statute of Limitations.
3.22 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $2,000.00
         Construction Consultants of LA                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 741                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Bradley, AR 71826
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.23 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $10,401.00
         CTS Transport                                                     Check all that apply.
                                                                           ❑ Contingent
         2570 TX-37                                                        ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Quitman, TX 75783
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by Statute of Limitations.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $7,898.83
3.24                                                                       Check all that apply.
         DNOW, LP.
                                                                           ❑ Contingent
         7402 N. Eldridge Pkwy                                             ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Houston, TX 77041
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $8,802.50
3.25                                                                       Check all that apply.
         DOC Energy Services
                                                                           ❑ Contingent
         P.O. Box 580                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Oil City, LA 71061
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 6 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 18 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.26 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $330,000.00
         Doviak, Robert                                                    Check all that apply.
                                                                           ❑ Contingent
         10930 Switzer Avenue 117                                          ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75238
                                                                           Basis for the claim: Loan
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.27 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $26,140.73
         DO-Well Resources                                                 Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 2437                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Kilgore, TX 75663
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by Statute of Limitations.
3.28 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $1,875.01
         Dunn & Dill, LLC.                                                 Check all that apply.
                                                                           ❑ Contingent
         1225 Thomasville Court                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Garland, TX 75044
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $800.00
3.29                                                                       Check all that apply.
         E. L. Farmer & Company
                                                                           ❑ Contingent
         P.O. Box 3512                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Odessa, TX 79760
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $45,014.90
3.30                                                                       Check all that apply.
         East Texas Field Services
                                                                           ❑ Contingent
         12948 State Highway 154 E                                         ❑ Unliquidated
                                                                           ❑ Disputed
         Diana, TX 75640
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 7 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 19 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.31 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $21,575.88
         Eaton Oil Tools, Inc.                                             Check all that apply.
                                                                           ❑ Contingent
         707 E. Sabine Street                                              ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         China Spring, TX 76633
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.32 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $1,275.00
         Eddye Dreyer Financial Services                                   Check all that apply.
                                                                           ❑ Contingent
         4925 Greenville Avenue 900                                        ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75206
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.33 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Edgeland, Bruce                                                   Check all that apply.
                                                                           ❑ Contingent
         204 Coldren Drive                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Prospect Heights, IL 60070
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $732.31
3.34                                                                       Check all that apply.
         EV Fleming Enterprises, LLC.
                                                                           ❑ Contingent
         6609 W. Goforth Road                                              ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75662
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.35                                                                       Check all that apply.
         Exploration, TRI-C
                                                                           ❑ Contingent
         38262 Windy Ridge Drive                                           ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Magnolia, TX 77355
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 8 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 20 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.36 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $3,864.38
         Fas-Line Services, Inc.                                           Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 3009                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75663
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.37 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $2,160.00
         Flowers Davis, PLLC.                                              Check all that apply.
                                                                           ❑ Contingent
         1021 ESE Loop 323 200                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Tyler, TX 75701
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.38 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $29,268.00
         Focus Field Services, LLC.                                        Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 56                                                       ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         White Oak, TX 75693
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: Barred by Statute of Limitations.
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.39                                                                       Check all that apply.
         Fonseca, Rene
                                                                           ❑ Contingent
         3075 Spaulding road                                               ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Christiansburg, VA 24073
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $16,200.50
3.40                                                                       Check all that apply.
         Geonix Oilfield Products, LP.
                                                                           ❑ Contingent
         P.O. Box 10148                                                    ❑ Unliquidated
                                                                           ❑ Disputed
         Longview, TX 75608
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 9 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 21 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.41 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Glass, William                                                    Check all that apply.
                                                                           ❑ Contingent
         3676 Meadville Drive                                              ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Sherman Oaks, CA 91403
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.42 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $49,687.77
         Globe Energy Services                                             Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 204676                                                   ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Dallas, TX 75230
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.43 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Greene, Jack                                                      Check all that apply.
                                                                           ❑ Contingent
         303 N. Medford Road                                               ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Lufkin, TX 75901
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $8,782.50
3.44                                                                       Check all that apply.
         Hamilton Well Service, LLC.
                                                                           ❑ Contingent
         16 Waterway Court                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Spring, TX 77380
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $14,375.00
3.45                                                                       Check all that apply.
         Harrell, Michael
                                                                           ❑ Contingent
         9530 Hilldale Lane                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75231
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 10 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 22 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.46 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Harte, Golda                                                      Check all that apply.
                                                                           ❑ Contingent
         6320 Lake Bluff                                                   ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Dallas, TX 75249
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.47 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $5,176.63
         Hill Electric Co.                                                 Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 471                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Gilmer, TX 75644
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.48 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $5,500.00
         Holloman, Joan and Bruce                                          Check all that apply.
                                                                           ❑ Contingent
         3705 Military Road, NW                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Washington, DC 20015
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $268,500.00
3.49                                                                       Check all that apply.
         Hudson, Stanley
                                                                           ❑ Contingent
         1335 Herman Dupuis                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Breaux Bridge, LA 70517
                                                                           Basis for the claim: Loan
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $2,244.26
3.50                                                                       Check all that apply.
         IHSMARKIT
                                                                           ❑ Contingent
         15 Inverness Way East                                             ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Englewood, CO 80112
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 11 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 23 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.51 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $1,558.00
         Johnson, Charlie                                                  Check all that apply.
                                                                           ❑ Contingent
         818 Winter Wood Court                                             ❑ Unliquidated
                                                                           ❑ Disputed
         Garland, TX 75044
                                                                                                Paid Railroad Commission
                                                                           Basis for the claim: Fines
         Date or dates debt was incurred                                   Is the claim subject to offset?
                                                                           ✔ No
                                                                           ❑
         Last 4 digits of account number
                                                                           ❑ Yes
3.52 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Johnson, Daniel                                                   Check all that apply.
                                                                           ❑ Contingent
         3.113 CR 213                                                      ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Giddings, TX 78942
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.53 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Joseph, David                                                     Check all that apply.
                                                                           ❑ Contingent
         810 Mission Trail                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         New Braunfels, TX 78130
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.54                                                                       Check all that apply.
         Kappus, Ulrich
                                                                           ❑ Contingent
         4530 S. Verbena Street 309                                        ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Denver, CO 80237
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $57,681.68
3.55                                                                       Check all that apply.
         Key Energy Services, Inc.
                                                                           ❑ Contingent
         1301 Mckinney St Ste 1800                                         ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Houston, TX 77010-3057
                                                                           Basis for the claim: Judgment
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 12 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                               Entered 07/29/19 17:13:27                   Page 24 of 70

Debtor          KROG Partners, LLC                                                          Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.56 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            $5,800.00
         Kirk Weaver Contract Pumping, Inc.                                   Check all that apply.
                                                                              ❑ Contingent
         P.O. Box 385                                                         ❑ Unliquidated
                                                                              ❑ Disputed
         Beckville, TX 75631
                                                                              Basis for the claim: Debt
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.57 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            $6,460.05
         Knighten Machine and Service, Inc.                                   Check all that apply.
                                                                              ❑ Contingent
         P.O. Box 12587                                                       ❑ Unliquidated
                                                                              ❑ Disputed
         Odessa, TX 79768
                                                                              Basis for the claim: Debt
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
3.58 Nonpriority creditor’s name and mailing address                          As of the petition filing date, the claim is:            $20,344.31
         L & P Investments                                                    Check all that apply.
                                                                              ❑ Contingent
         429 Industrial Ln                                                    ❑ Unliquidated
                                                                              ❑ Disputed
         Grand Island, NE 68803-5239
                                                                              Basis for the claim: Prepayment
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: Partially due credit or offset for other expenses due.
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:            unknown
3.59                                                                          Check all that apply.
         Lexstar Energy, LLC.
                                                                              ❑ Contingent
         6010 W Spring Creek Pkwy                                             ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
         Plano, TX 75024-3569
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                      As of the petition filing date, the claim is:            unknown
3.60                                                                          Check all that apply.
         Lin, Jack
                                                                              ❑ Contingent
         24780 Hermosilla Court                                               ❑ Unliquidated
                                                                              ✔ Disputed
                                                                              ❑
         Calabasas, CA 91302
                                                                              Basis for the claim:
                                                                              Is the claim subject to offset?
         Date or dates debt was incurred                                      ✔ No
                                                                              ❑
         Last 4 digits of account number                                      ❑ Yes
         Remarks: For Notice Only




Official Form 206E/F                                          Schedule E/F: Creditors Who Have Unsecured Claims                                     page 13 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 25 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.61 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $1,140.00
         M. Dewayne Varnadore                                              Check all that apply.
                                                                           ❑ Contingent
         2320 Dueling Oaks Drive                                           ❑ Unliquidated
                                                                           ❑ Disputed
         Tyler, TX 75703
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.62 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $2,264.43
         May Oilfield Pipe                                                 Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 430                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Overton, TX 75684
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.63 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $342.02
         Medline Electric, Inc.                                            Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 696                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Quitman, TX 75783
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.64                                                                       Check all that apply.
         Mellick, William
                                                                           ❑ Contingent
         31038 Williams Road                                               ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Worley, ID 83876
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $6,850.66
3.65                                                                       Check all that apply.
         Midway Oilfield Constructors, Inc.
                                                                           ❑ Contingent
         P.O. Box 245                                                      ❑ Unliquidated
                                                                           ❑ Disputed
         Midway, TX 75852
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 14 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 26 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.66 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Miller, George                                                    Check all that apply.
                                                                           ❑ Contingent
         12330 W. Carolina Drive                                           ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Denver, CO 80228
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.67 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Nelson, Michael                                                   Check all that apply.
                                                                           ❑ Contingent
         7791 N. 3090 W. Road                                              ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Manteno, IL 60950
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.68 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $29,804.22
         Newmans Oilfield Service, Inc.                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 2860                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75663
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.69                                                                       Check all that apply.
         Patel, Manish
                                                                           ❑ Contingent
         3382 Monterey Hwy                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         San Jose, CA 95111
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $800.00
3.70                                                                       Check all that apply.
         Peoples Communications
                                                                           ❑ Contingent
         102 N. Stephens Street                                            ❑ Unliquidated
                                                                           ❑ Disputed
         Quitman, TX 75783
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 15 of 25
                 Case 19-32190-sgj11 Doc 23 Filed 07/29/19                           Entered 07/29/19 17:13:27                   Page 27 of 70

Debtor           KROG Partners, LLC                                                      Case number (if known) 19-32190-sgj11
                 Name




 Part 2: Additional Page

3.71 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $32,939.00
         Permian Tank & Manufacturing, Inc.                                Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 4456                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Odessa, TX 79760
                                                                           Basis for the claim: Judgment
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.72 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $7,520.00
         Pipe Pros, LLC.                                                   Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 9787                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         78469
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.73 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Polling, Steven                                                   Check all that apply.
                                                                           ❑ Contingent
         2514 County Road 75                                               ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Ada, OH 45810
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $38,933.05
3.74                                                                       Check all that apply.
         Princess Three Operating, LLC.
                                                                           ❑ Contingent
         P.O. Box 1983                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Henderson, TX 75653
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $2,702.72
3.75                                                                       Check all that apply.
         Pro-Test, Inc.
                                                                           ❑ Contingent
         454 FM 1252 E                                                     ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Kilgore, TX 75662
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 16 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                  Entered 07/29/19 17:13:27                   Page 28 of 70

Debtor          KROG Partners, LLC                                                             Case number (if known) 19-32190-sgj11
                Name




 Part 2: Additional Page

3.76 Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:            unknown
         Quesada, George                                                         Check all that apply.
                                                                                 ❑ Contingent
         1860 Virginia Avenue                                                    ❑ Unliquidated
                                                                                 ✔ Disputed
                                                                                 ❑
         Novato, CA 94945
                                                                                 Basis for the claim:
                                                                                 Is the claim subject to offset?
         Date or dates debt was incurred                                         ✔ No
                                                                                 ❑
         Last 4 digits of account number                                         ❑ Yes
         Remarks: For Notice Only
3.77 Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:            $950.72
         Quitman Pump and Supply Co, Inc.                                        Check all that apply.
                                                                                 ❑ Contingent
         P.O. Box 921                                                            ❑ Unliquidated
                                                                                 ✔ Disputed
                                                                                 ❑
         Quitman, TX 75783
                                                                                 Basis for the claim: Debt
                                                                                 Is the claim subject to offset?
         Date or dates debt was incurred                                         ❑ No
         Last 4 digits of account number
                                                                                 ✔ Yes
                                                                                 ❑
         Remarks: Quitman has $3,000 worth of debtor's pumps in its shop
         against the above claim.
3.78 Nonpriority creditor’s name and mailing address                             As of the petition filing date, the claim is:            $31,000.00
         Railroad Commission of Texas                                            Check all that apply.
                                                                                 ❑ Contingent
         Rey Mendez AG Office                                                    ❑ Unliquidated
                                                                                 ❑ Disputed
         P.O. Box 12548                                                          Basis for the claim: Settlement EST
         Austin, TX 78711                                                        Is the claim subject to offset?
                                                                                 ✔ No
                                                                                 ❑
                                                                                 ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:            $17,460.00
3.79                                                                             Check all that apply.
         Railroad Commission of Texas
                                                                                 ❑ Contingent
         Jessica Mendoza Office of GC                                            ❑ Unliquidated
                                                                                 ❑ Disputed
         1701 North Congress Ave.                                                Basis for the claim: Settlement EST
         Austin, TX 78701                                                        Is the claim subject to offset?
                                                                                 ✔ No
                                                                                 ❑
                                                                                 ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number

         Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:            $82,648.00
3.80                                                                             Check all that apply.
         Reams, Melvin
                                                                                 ❑ Contingent
         12 Wilderness Way                                                       ❑ Unliquidated
                                                                                 ❑ Disputed
         Round Rock, TX 78664
                                                                                 Basis for the claim: Loan
                                                                                 Is the claim subject to offset?
         Date or dates debt was incurred                                         ✔ No
                                                                                 ❑
         Last 4 digits of account number                                         ❑ Yes
         Remarks: Unrecorded Interest of 30% interest in the debtor's interest
         in the King Crow Lease was to collateralize this loan.
Official Form 206E/F                                         Schedule E/F: Creditors Who Have Unsecured Claims                                         page 17 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 29 of 70

Debtor          KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.81 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:            $2,866.31
         Rig Runners, Inc.                                                   Check all that apply.
                                                                             ❑ Contingent
         P.O. Box 24279                                                      ❑ Unliquidated
                                                                             ❑ Disputed
         Houston, TX 77229
                                                                             Basis for the claim: Debt
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
3.82 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:            $28,310.94
         Robert P. Baxter, Jr.                                               Check all that apply.
                                                                             ❑ Contingent
         3847 Townsend Drive                                                 ❑ Unliquidated
                                                                             ✔ Disputed
                                                                             ❑
         Dallas, TX 75229
                                                                             Basis for the claim:
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
3.83 Nonpriority creditor’s name and mailing address                         As of the petition filing date, the claim is:            $2,564.10
         Romine Oilfield Services, Inc.                                      Check all that apply.
                                                                             ❑ Contingent
         3024 George Richey Road                                             ❑ Unliquidated
                                                                             ✔ Disputed
                                                                             ❑
         Gladewater, TX 75647
                                                                             Basis for the claim: Debt
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ❑ No
         Last 4 digits of account number
                                                                             ✔ Yes
                                                                             ❑
         Remarks: Romine has a $200 part in inventory belonging to debtor.
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:            $2,500.00
3.84                                                                         Check all that apply.
         Rossiter, Steve
                                                                             ❑ Contingent
         7523 Meadow Oaks Drive                                              ❑ Unliquidated
                                                                             ❑ Disputed
         Dallas, TX 75230
                                                                             Basis for the claim: Work
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes
         Nonpriority creditor’s name and mailing address                     As of the petition filing date, the claim is:            $5,444.10
3.85                                                                         Check all that apply.
         S & K Supply
                                                                             ❑ Contingent
         P.O. Box 1885                                                       ❑ Unliquidated
                                                                             ✔ Disputed
                                                                             ❑
         Kilgore, TX 75663
                                                                             Basis for the claim: Debt
                                                                             Is the claim subject to offset?
         Date or dates debt was incurred                                     ✔ No
                                                                             ❑
         Last 4 digits of account number                                     ❑ Yes




Official Form 206E/F                                        Schedule E/F: Creditors Who Have Unsecured Claims                                      page 18 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 30 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.86 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $3,280.00
         Scanalog, LLC.                                                    Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 7                                                        ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Round Rock, TX 78683
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.87 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $40,231.02
         Scheef & Stone, LLP.                                              Check all that apply.
                                                                           ❑ Contingent
         500 N. Akard 2700                                                 ❑ Unliquidated
                                                                           ❑ Disputed
         Dallas, TX 75201
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
3.88 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            $3,642.40
         Service Electric, LLC.                                            Check all that apply.
                                                                           ❑ Contingent
         P.O. Box 2000                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Kilgore, TX 75663
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $6,572.14
3.89                                                                       Check all that apply.
         Shores Lift Solutions
                                                                           ❑ Contingent
         P.O. Box 12730                                                    ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Odessa, TX 79768
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $2,855.00
3.90                                                                       Check all that apply.
         SHS Welding
                                                                           ❑ Contingent
         P.O. Box 9294                                                     ❑ Unliquidated
                                                                           ❑ Disputed
         Longview, TX 75608
                                                                           Basis for the claim: Judgment
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 19 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                   Page 31 of 70

Debtor          KROG Partners, LLC                                                       Case number (if known) 19-32190-sgj11
               Name




 Part 2: Additional Page

3.91 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Skogen, James                                                     Check all that apply.
                                                                           ❑ Contingent
         689 Entrada Drive                                                 ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Golden, CO 80401
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.92 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Steen, Katherine                                                  Check all that apply.
                                                                           ❑ Contingent
         14018 32nd Avenue NE                                              ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Duvall, WA 98019
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
3.93 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:            unknown
         Steen, Perry                                                      Check all that apply.
                                                                           ❑ Contingent
         14018 32nd Avenue NE                                              ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Duvall, WA 98019
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            unknown
3.94                                                                       Check all that apply.
         Steen, Richard
                                                                           ❑ Contingent
         3903 S. Morain Loop                                               ❑ Unliquidated
                                                                           ✔ Disputed
                                                                           ❑
         Kennewick, WA 99337
                                                                           Basis for the claim:
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                   As of the petition filing date, the claim is:            $2,100.00
3.95                                                                       Check all that apply.
         Stokley, Raymond
                                                                           ❑ Contingent
         10679 Mallard Road                                                ❑ Unliquidated
                                                                           ❑ Disputed
         Diana, TX 75640
                                                                           Basis for the claim: Debt
                                                                           Is the claim subject to offset?
         Date or dates debt was incurred                                   ✔ No
                                                                           ❑
         Last 4 digits of account number                                   ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                    page 20 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                             Entered 07/29/19 17:13:27                   Page 32 of 70

Debtor         KROG Partners, LLC                                                        Case number (if known) 19-32190-sgj11
              Name




 Part 2: Additional Page

3.96     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $5,222.30
         Strategic Wireline Services, LLC.                                  Check all that apply.
                                                                            ❑ Contingent
         P.O. Box 1361                                                      ❑ Unliquidated
                                                                            ❑ Disputed
         Winnsboro, LA 71295
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.97     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $2,095.21
         Stuart Hose & Pipe Co., LTD.                                       Check all that apply.
                                                                            ❑ Contingent
         701 Riverside Drive                                                ❑ Unliquidated
                                                                            ❑ Disputed
         Fort Worth, TX 76111
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.98     Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $861.00
         Superior Slickline Services                                        Check all that apply.
                                                                            ❑ Contingent
         P.O. Box 12214                                                     ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Dallas, TX 75312
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $2,743.81
3.99                                                                        Check all that apply.
         Talon Tools & Testing, LP.
                                                                            ❑ Contingent
         P.O. Box 30                                                        ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Kilgore, TX 75663
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $161,765.00
3.100                                                                       Check all that apply.
         Tervita Corporation
                                                                            ❑ Contingent
         10613 West Sam Houston Pkwy 300                                    ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Houston, TX 77064
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 21 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                             Entered 07/29/19 17:13:27                   Page 33 of 70

Debtor         KROG Partners, LLC                                                        Case number (if known) 19-32190-sgj11
              Name




 Part 2: Additional Page

3.101 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           unknown
         Tesselaar, Anthony                                                 Check all that apply.
                                                                            ❑ Contingent
         2428 Alameda Avenue 162                                            ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Norfolk, VA 23513
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Remarks: For Notice Only
3.102 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           $9,849.00
         Trendsetter Construction, Inc.                                     Check all that apply.
                                                                            ❑ Contingent
         P.O. Box 246                                                       ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         White Oak, TX 75693
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.103 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           $2,747.50
         Vintage Services, LLC.                                             Check all that apply.
                                                                            ❑ Contingent
         174 W. Purslane                                                    ❑ Unliquidated
                                                                            ❑ Disputed
         Kilgore, TX 75662
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $2,215.00
3.104                                                                       Check all that apply.
         Watson Report Service
                                                                            ❑ Contingent
         P.O. Box 921                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Kilgore, TX 75663
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $283,117.00
3.105                                                                       Check all that apply.
         Wildwood Partners, LP.
                                                                            ❑ Contingent
         6162 E. Mockingbird Lane 212                                       ❑ Unliquidated
                                                                            ❑ Disputed
         Dallas, TX 75214
                                                                            Basis for the claim: Loan
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                      page 22 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                             Entered 07/29/19 17:13:27                   Page 34 of 70

Debtor         KROG Partners, LLC                                                        Case number (if known) 19-32190-sgj11
              Name




 Part 2: Additional Page

3.106 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           $3,000.00
         Wren Oilfield Services, Inc.                                       Check all that apply.
                                                                            ❑ Contingent
         P.O. Box 334                                                       ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         White Oak, TX 75693
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
3.107 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           $60,512.80
         Xpress Oilfield Services                                           Check all that apply.
                                                                            ❑ Contingent
         Kevin Michaels, Attorney                                           ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         16000 Barkers Point Lane 2308                                      Basis for the claim: Judgment
         Houston, TX 77079                                                  Is the claim subject to offset?
                                                                            ✔ No
                                                                            ❑
                                                                            ❑ Yes
         Date or dates debt was incurred

         Last 4 digits of account number
         Remarks: Barred by Statute of Limitations.
3.108 Nonpriority creditor’s name and mailing address                       As of the petition filing date, the claim is:           unknown
         Yeager, Yogi                                                       Check all that apply.
                                                                            ❑ Contingent
         1410 Summit Avenue                                                 ❑ Unliquidated
                                                                            ✔ Disputed
                                                                            ❑
         Plano, TX 75074
                                                                            Basis for the claim:
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes
         Remarks: For Notice Only
         Nonpriority creditor’s name and mailing address                    As of the petition filing date, the claim is:           $9,639.47
3.109                                                                       Check all that apply.
         Zivney Energy
                                                                            ❑ Contingent
         P.O. Box 655                                                       ❑ Unliquidated
                                                                            ❑ Disputed
         White Oak, TX 75693
                                                                            Basis for the claim: Debt
                                                                            Is the claim subject to offset?
         Date or dates debt was incurred                                    ✔ No
                                                                            ❑
         Last 4 digits of account number                                    ❑ Yes




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                     page 23 of 25
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                               Entered 07/29/19 17:13:27                         Page 35 of 70

Debtor          KROG Partners, LLC                                                          Case number (if known) 19-32190-sgj11
               Name

 Part 3: List Others to Be Notified About Unsecured Claims

 4. List in alphabetical order any others who must be notified for claims listed in Parts 1 and 2. Examples of entities that may be listed are collection agencies,
    assignees of claims listed above, and attorneys for unsecured creditors.
   If no others need to be notified for the debts listed in Parts 1 and 2, do not fill out or submit this page. If additional pages are needed, copy the next page.


         Name and mailing address                                                      On which line in Part 1 or Part 2 is the related            Last 4 digits of
                                                                                       creditor (if any) listed?                                   account number,
                                                                                                                                                   if any

 4.1     Jacobson Law Firm, PC                                                        Line 3.71

         Terry Jacobson                                                               ❑ Not listed. Explain
         733 W 2nd Ave
         Corsicana, TX 75110-2942

 4.2     Ward, Smith & Hill PC                                                        Line 3.90

         Bruce A. Smith                                                               ❑ Not listed. Explain
         Po Box 1231
         Longview, TX 75606-1231

 4.3     Gravity Oilfield Services, Inc.                                              Line 3.42

         (Globe Energy Services)                                                      ❑ Not listed. Explain
         10313 W Sam Houston Pkwy N # 100
         Houston, TX 77064

 4.4     The Gibson Law Group, PC                                                     Line 3.49

         Attn. David Gibson                                                           ❑ Not listed. Explain
         1304 W. Walnut Hill Ln. 212
         Irving, TX 75038




Official Form 206E/F                                       Schedule E/F: Creditors Who Have Unsecured Claims                                                page 24 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                         Entered 07/29/19 17:13:27                  Page 36 of 70

Debtor         KROG Partners, LLC                                                   Case number (if known) 19-32190-sgj11
               Name


 Part 4: Total Amounts of the Priority and Nonpriority Unsecured Claims


  5.     Add the amounts of priority and nonpriority unsecured claims.


                                                                                                      Total of claim amounts



  5a. Total claims from Part 1                                                        5a.               $0.00




  5b. Total claims from Part 2                                                        5b.               $2,062,119.62
                                                                                             +

  5c. Total of Parts 1 and 2                                                          5c.               $2,062,119.62
      Lines 5a + 5b = 5c.




Official Form 206E/F                                     Schedule E/F: Creditors Who Have Unsecured Claims                              page 25 of 25
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                  Entered 07/29/19 17:13:27                      Page 37 of 70

 Fill in this information to identify the case:

 Debtor name                                 KROG Partners, LLC

 United States Bankruptcy Court for the:
                          Northern District of Texas, Dallas Division

 Case number (if known):              19-32190-sgj11             Chapter    11
                                                                                                                                         ❑Check if this is an
                                                                                                                                            amended filing

Official Form 206G
Schedule G: Executory Contracts and Unexpired Leases                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy and attach the additional page, numbering the entries
consecutively.
 1.    Does the debtor have any executory contracts or unexpired leases?
       ❑ No. Check this box and file this form with the court with the debtor’s other schedules. There is nothing else to report on this form.
       ✔ Yes. Fill in all of the information below even if the contracts or leases are listed on Schedule A/B: Assets - Real and Personal Property (Official Form 206A/B).
       ❑
 2. List all contracts and unexpired leases                                                    State the name and mailing address for all other parties with whom the
                                                                                               debtor has an executory contract or unexpired lease

        State what the contract or lease is       Purchase of oil from leases and              Plains Marketing, LP
2.1     for and the nature of the debtor’s        payment of royalties to owners.
        interest                                                                               333 Clay St. 1600

        State the term remaining                                                               Houston, TX 77002

        List the contract number of any           0 months
        government contract


        State what the contract or lease is       Purchase of oil from leases and              Genesis Crude, LP
2.2     for and the nature of the debtor’s        payment of royalties to owners.
        interest                                                                               919 Milam St. 2100

        State the term remaining                                                               Houston, TX 77002

        List the contract number of any           0 months
        government contract


        State what the contract or lease is       Purchase of oil from leases and              ACE Gathering Inc.
2.3     for and the nature of the debtor’s        payment of royalties to owners.
        interest                                                                               24275 Katy Freeway 200

        State the term remaining                                                               Katy, TX 77494

        List the contract number of any           0 months
        government contract


        State what the contract or lease is       Working Interest Owner. Working              Alpha Oil and Gas Inc.
2.4     for and the nature of the debtor’s        interest recorded.
        interest                                                                               4205 Carmel Mountain Dr.

        State the term remaining                                                               Mckinney, TX 75070

        List the contract number of any           0 months
        government contract


        State what the contract or lease is       Working Interest Owner. Working              Blastis, George
2.5     for and the nature of the debtor’s        interest recorded.
        interest                                                                               348 Village St

        State the term remaining                                                               Penacook, NH 03303-4509

        List the contract number of any           0 months
        government contract




Official Form 206G                                           Schedule G: Executory Contracts and Unexpired Leases                                               page 1 of 11
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 38 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working Interest Owner. Working            Bluebonnet Royalty Company
2.6      for and the nature of the debtor’s    interest recorded.
         interest                                                                         Po Box 850545

         State the term remaining                                                         Richardson, TX 75085-0545

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Brown, Kim
2.7      for and the nature of the debtor’s    interest recorded.
         interest                                                                         4181 Highway 191 N

         State the term remaining                                                         Farson, WY 82932

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Colwell, Tim
2.8      for and the nature of the debtor’s    interest recorded.
         interest                                                                         204803 Highway 101

         State the term remaining                                                         Port Angeles, WA 98363-6134

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Terry, C. Dale
2.9      for and the nature of the debtor’s    interest recorded.
         interest                                                                         575 W Oakwood Ln

         State the term remaining                                                         Castle Rock, CO 80108-9254

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            DDC Consultants
2.10     for and the nature of the debtor’s    interest recorded.
         interest                                                                         3002 25th St

         State the term remaining                                                         Lubbock, TX 79410-2133

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Gardner, Glenn
2.11     for and the nature of the debtor’s    interest recorded.
         interest                                                                         4829 Sheridan Ave

         State the term remaining                                                         Metairie, LA 70002-1353

         List the contract number of any       0 months
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                       page 2 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 39 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 40 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 41 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working Interest Owner. Working            Griffin, Rick and Pam
2.12     for and the nature of the debtor’s    interest recorded.
         interest                                                                         1905 Lake Crest Ln

         State the term remaining                                                         Plano, TX 75023-7451

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Gunther, Gary
2.13     for and the nature of the debtor’s    interest recorded.
         interest                                                                         89 Mcburg Rd

         State the term remaining                                                         Frankewing, TN 38459-6056

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Hopson, Roland
2.14     for and the nature of the debtor’s    interest recorded.
         interest                                                                         3406 Ludlow Ave

         State the term remaining                                                         Bridgeton, MO 63044-3139

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Johnson, Bruce
2.15     for and the nature of the debtor’s    interest recorded.
         interest                                                                         5648 Tara Hill Dr

         State the term remaining                                                         Dublin, OH 43017-3040

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Johnson, Otis
2.16     for and the nature of the debtor’s    interest recorded.
         interest                                                                         1423 W 5th St

         State the term remaining                                                         Hastings, NE 68901-4928

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Marchand, Roland
2.17     for and the nature of the debtor’s    interest recorded.
         interest                                                                         2300 Seymour Hwy

         State the term remaining                                                         Wichita Falls, TX 76301-3010

         List the contract number of any       0 months
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 3 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 42 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 43 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 44 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working Interest Owner. Working            Mayer, John
2.18     for and the nature of the debtor’s    interest recorded.
         interest                                                                         20011 Cook Rd

         State the term remaining                                                         Tomball, TX 77377-8806

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            McAdams, JT
2.19     for and the nature of the debtor’s    interest recorded.
         interest                                                                         423 Boise City Hwy

         State the term remaining                                                         Clayton, NM 88415-7425

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Prosper Consulting Group
2.20     for and the nature of the debtor’s    interest recorded.
         interest                                                                         12 Wilderness Way

         State the term remaining                                                         Round Rock, TX 78664-9630

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Rewinkel, Roy
2.21     for and the nature of the debtor’s    interest recorded.
         interest                                                                         814 E 3rd St

         State the term remaining                                                         Irving, TX 75060-3102

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Steen Family Partnership
2.22     for and the nature of the debtor’s    interest recorded.
         interest                                                                         Attn: Perry Steen

         State the term remaining                                                         14018 322nd Ave NE
                                               0 months                                   Duvall, WA 98019-7408
         List the contract number of any
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Alysworth, Robyn
2.23     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         4372 Hendrix Way

         State the term remaining                                                         San Jose, CA 95124-4715

         List the contract number of any       0 months
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 4 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 45 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 46 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 47 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working Interest Owner. Working            Borders, Lea Anne
2.24     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         555 Bryant St # 353

         State the term remaining                                                         Palo Alto, CA 94301-1704

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Cheshire, Gracy
2.25     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         4009 Sego Lilly Rd

         State the term remaining                                                         Diana, TX 75640-3403

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Dewalt, Lonny C.
2.26     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         10306 W Caton Rd

         State the term remaining                                                         Corning, NY 14830-8916

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Kruthaput, Chris
2.27     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         712 Andrew Ln

         State the term remaining                                                         Gunnison, CO 81230-4004

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            L & P Investments
2.28     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         429 Industrial Ln

         State the term remaining                                                         Grand Island, NE 68803-5239

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Phoenix Consulting Group
2.29     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         Po Box 252

         State the term remaining                                                         Diana, TX 75640-0252

         List the contract number of any       0 months
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 5 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 48 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 49 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 50 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working Interest Owner. Working            Shirey, Deanne Maxine
2.30     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         1330 California Ave Apt 302

         State the term remaining                                                         Santa Monica, CA 90403-5272

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Shirey, Geraldine S.
2.31     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         714 Wigley St

         State the term remaining                                                         Mineola, TX 75773-1858

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Shirey III, John H.
2.32     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         7324 Gaston Ave Ste 124

         State the term remaining                                                         Dallas, TX 75214-6190

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Shirey, Nancy J
2.33     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         7550 CR 3094

         State the term remaining                                                         Scurry, TX 75158

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Taylor, Michael J.
2.34     for and the nature of the debtor’s    interest may not be recorded.
         interest                                                                         10891 County Road 52

         State the term remaining                                                         Yuma, CO 80759-9405

         List the contract number of any       0 months
         government contract


         State what the contract or lease is   Working Interest Owner. Working            Frisch, Robert K.
2.35     for and the nature of the debtor’s    interest is recorded.
         interest                                                                         15150 Preston Rd. 240

         State the term remaining                                                         Dallas, TX 75248

         List the contract number of any       0 months
         government contract




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 6 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 51 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 52 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                              Entered 07/29/19 17:13:27                   Page 53 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working interest owner in JC Kelly         Anderson, Richard and/or Leewood
2.36     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         631 Nw 28th St
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Gainesville, FL 32607-2512
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JC Kelly         Boles, Ken
2.37     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         6018 Fm 711
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Center, TX 75935-6819
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JC Kelly         Dagilaitis, Blaise
2.38     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         7 Nansen Smt
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Lake Oswego, OR 97035-1066
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JC Kelly         Hershberger, Jonas
2.39     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         10000 N Girdle Rd
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Middlefield, OH 44062-9538
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 7 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 54 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 55 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                Entered 07/29/19 17:13:27                 Page 56 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working interest owner in JC Kelly         Kerstetter, Donald
2.40     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         28495 Granville Ln
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Trappe, MD 21673-1880
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JC Kelly         Oplinger, Ted
2.41     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         2357 W Briargate Dr
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Bryan, TX 77802-2118
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JC Kelly         Popyuk, William
2.42     for and the nature of the debtor’s    Lease which has not produced in a
         interest                                                                         46 O'Shaugnessey Crescent
                                               few years. Owner may owe debtor
         State the term remaining              small amount and may hve forfeited         Barrie, Ontario L4N7L8, Canada,
                                               rights. Value of interest may be
         List the contract number of any       nominal at this time.
         government contract


                                               0 months




         State what the contract or lease is   Working interest owner in JB Winn          McMurrey, Shannon
2.43     for and the nature of the debtor’s    Lease that debtor inherited when it
         interest                                                                         30903 Keeneland Dr
                                               bought the lease. Debtor does not
         State the term remaining              know if interests were recorded when       Boerne, TX 78015-4258
                                               wells were drilled in 1960s. Interest
         List the contract number of any       owes debtor money.
         government contract
                                               0 months




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 8 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 57 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 58 of 70
              Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                Entered 07/29/19 17:13:27                 Page 59 of 70


Debtor        KROG Partners, LLC                                                         Case number (if known) 19-32190-sgj11
             Name

         Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

       Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

   List all contracts and unexpired leases                                               State the name and mailing address for all other parties with whom the
                                                                                         debtor has an executory contract or unexpired lease

         State what the contract or lease is   Working interest owner in JB Winn          Holbrook, Blaine
2.44     for and the nature of the debtor’s    Lease that debtor inherited when it
         interest                                                                         27010 Fiddlers Pass
                                               bought the lease. Debtor does not
         State the term remaining              know if interests were recorded when       San Antonio, TX 78260-5525
                                               wells were drilled in 1960s. Interest
         List the contract number of any       owes debtor money.
         government contract
                                               0 months




         State what the contract or lease is   Working interest owner in JB Winn          F/A/O Martin Woolley Estate
2.45     for and the nature of the debtor’s    Lease that debtor inherited when it
         interest                                                                         10930 Switzer Ave Ste 117
                                               bought the lease. Debtor does not
         State the term remaining              know if interests were recorded when       Dallas, TX 75238-1362
                                               wells were drilled in 1960s. Interest
         List the contract number of any       owes debtor money.
         government contract
                                               0 months




         State what the contract or lease is   Working interest owner in JB Winn          Carol Tracy POA
2.46     for and the nature of the debtor’s    Lease that debtor inherited when it
         interest                                                                         f/b/o David Woolley
                                               bought the lease. Debtor does not
         State the term remaining              know if interests were recorded when       Po Box 96
                                               wells were drilled in 1960s. Interest
                                               owes debtor money.                         Devine, TX 78016-0096
         List the contract number of any
         government contract
                                               0 months




         State what the contract or lease is   Working interest owner in JB Winn          Woolley, Margaret
2.47     for and the nature of the debtor’s    Lease that debtor inherited when it
         interest                                                                         PO Box 751773
                                               bought the lease. Debtor does not
         State the term remaining              know if interests were recorded when       San Antonio, TX 78245
                                               wells were drilled in 1960s. Interest
         List the contract number of any       owes debtor money.
         government contract
                                               0 months




Official Form 206G                                        Schedule G: Executory Contracts and Unexpired Leases                                        page 9 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 60 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 61 of 70
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                Entered 07/29/19 17:13:27                 Page 62 of 70


Debtor          KROG Partners, LLC                                                        Case number (if known) 19-32190-sgj11
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                              State the name and mailing address for all other parties with whom the
                                                                                          debtor has an executory contract or unexpired lease

          State what the contract or lease is   Working interest owner in JB Winn          Raymond Woolley
2.48      for and the nature of the debtor’s    Lease that debtor inherited when it
          interest                                                                         Po Box 761773
                                                bought the lease. Debtor does not
          State the term remaining              know if interests were recorded when       San Antonio, TX 78245-6773
                                                wells were drilled in 1960s. Interest
          List the contract number of any       owes debtor money.
          government contract
                                                0 months




          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract



          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract



          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract



          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract



          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract



Official Form 206G                                         Schedule G: Executory Contracts and Unexpired Leases                                       page 10 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 63 of 70
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 64 of 70
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                            Entered 07/29/19 17:13:27                  Page 65 of 70


Debtor          KROG Partners, LLC                                                     Case number (if known) 19-32190-sgj11
               Name

          Additional Page if Debtor Has More Executory Contracts or Unexpired Leases

        Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.

     List all contracts and unexpired leases                                            State the name and mailing address for all other parties with whom the
                                                                                        debtor has an executory contract or unexpired lease

          State what the contract or lease is
2.        for and the nature of the debtor’s
          interest

          State the term remaining

          List the contract number of any
          government contract




Official Form 206G                                    Schedule G: Executory Contracts and Unexpired Leases                                          page 11 of 11
Case 19-32190-sgj11 Doc 23 Filed 07/29/19   Entered 07/29/19 17:13:27   Page 66 of 70
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                  Entered 07/29/19 17:13:27                      Page 67 of 70

 Fill in this information to identify the case:

 Debtor name                                 KROG Partners, LLC

 United States Bankruptcy Court for the:
                          Northern District of Texas, Dallas Division

 Case number (if known):              19-32190-sgj11
                                                                                                                                         ❑Check if this is an
                                                                                                                                             amended filing

Official Form 206H
Schedule H: Codebtors                                                                                                                                                  12/15
Be as complete and accurate as possible. If more space is needed, copy the Additional Page, numbering the entries consecutively. Attach the Additional Page to this
page.


  1. Does the debtor have any codebtors?
        ✔No. Check this box and submit this form to the court with the debtor's other schedules. Nothing else needs to be reported on this form.
        ❑
        ❑Yes
  2. In Column 1, list as codebtors all of the people or entities who are also liable for any debts listed by the debtor in the schedules of creditors, Schedules
     D-G.Include all guarantors and co-obligors. In Column 2, identify the creditor to whom the debt is owed and each schedule on which the creditor is listed. If the
     codebtor is liable on a debt to more than one creditor, list each creditor separately in Column 2.

         Column 1: Codebtor                                                                                         Column 2: Creditor
                                                                                                                                                     Check all schedules
            Name                                   Mailing Address                                                  Name
                                                                                                                                                     that apply:

  2.1
                                                  Street




                                                  City                                State         ZIP Code



  2.2
                                                  Street




                                                  City                                State         ZIP Code



  2.3
                                                  Street




                                                  City                                State         ZIP Code



  2.4
                                                  Street




                                                  City                                State         ZIP Code



  2.5
                                                  Street




                                                  City                                State         ZIP Code




Official Form 206H                                                         Schedule H: Codebtors                                                              page 1 of 2
                Case 19-32190-sgj11 Doc 23 Filed 07/29/19                          Entered 07/29/19 17:13:27                   Page 68 of 70

Debtor          KROG Partners, LLC                                                     Case number (if known) 19-32190-sgj11
                Name


          Additional Page if Debtor Has More Codebtors

           Copy this page only if more space is needed. Continue numbering the lines sequentially from the previous page.


   Column 1: Codebtor                                                                                     Column 2: Creditor
                                                                                                                                      Check all schedules
         Name                        Mailing Address                                                      Name
                                                                                                                                      that apply:

  2.6
                                        Street




                                        City                                   State        ZIP Code




Official Form 206H                                                     Schedule H: Codebtors                                                    page 2 of 2
                     Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                                                              Entered 07/29/19 17:13:27                                 Page 69 of 70


 Fill in this information to identify the case:

 Debtor name                                                   KROG Partners, LLC

 United States Bankruptcy Court for the:
                                    Northern District of Texas, Dallas Division

 Case number (if known):                             19-32190-sgj11                              Chapter           11
                                                                                                                                                                                                      ❑Check if this is an
                                                                                                                                                                                                         amended filing

Official Form 206Sum
Summary of Assets and Liabilities for Non-Individuals                                                                                                                                                                             12/15

 Part 1: Summary of Assets


 1. Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

    1a. Real Property:
            Copy line 88 from Schedule A/B........................................................................................................................................                                           $826,475.00


    1b. Total personal property:
            Copy line 91A from Schedule A/B......................................................................................................................................                                             $82,456.00

    1c. Total of all property:
            Copy line 92 from Schedule A/B.........................................................................................................................................                                          $908,931.00




  Part 2: Summary of Liabilities




 2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)
    Copy the total dollar amount listed in Column A, Amount of claim, from line 3 of Schedule D.................                                                                                                             $352,008.68



 3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

    3a. Total claim amounts of priority unsecured claims:
            Copy the total claims from Part 1 from line 5a of Schedule E/F....................................................................................                                                                    $0.00


    3b. Total amount of claims of non-priority amount of unsecured claims:
            Copy the total of the amount of claims from Part 2 from line 5b of Schedule E/F......................................................                                                             +           $2,062,119.62




 4. Total liabilities..............................................................................................................................................................................                       $2,414,128.30

    Lines 2 + 3a + 3b




Official Form 206Sum                                                                                      Summary of Assets and Liabilities for Non-Individuals                                                                    page 1
               Case 19-32190-sgj11 Doc 23 Filed 07/29/19                                      Entered 07/29/19 17:13:27                        Page 70 of 70


 Fill in this information to identify the case:

 Debtor name                                 KROG Partners, LLC

 United States Bankruptcy Court for the:
                          Northern District of Texas, Dallas Division

 Case number (if known):              19-32190-sgj11
                                                                                                                                               ❑Check if this is an
                                                                                                                                                  amended filing

Official Form 202
Declaration Under Penalty of Perjury for Non-Individual Debtors                                                                                                         12/15
An individual who is authorized to act on behalf of a non-individual debtor, such as a corporation or partnership, must sign and submit this form for the
schedules of assets and liabilities, any other document that requires a declaration that is not included in the document, and any amendments of those documents.
This form must state the individual’s position or relationship to the debtor, the identity of the document, and the date. Bankruptcy Rules 1008 and 9011.

WARNING -- Bankruptcy fraud is a serious crime. Making a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy case can result in fines up to $500,000 or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



           Declaration and signature

         I am the president, another officer, or an authorized agent of the corporation; a member or an authorized agent of the partnership; or another individual serving as a
         representative of the debtor in this case.
         I have examined the information in the documents checked below and I have a reasonable belief that the information is true and correct:

         ✔
         ❑      Schedule A/B: Assets–Real and Personal Property (Official Form 206A/B)

         ✔
         ❑      Schedule D: Creditors Who Have Claims Secured by Property (Official Form 206D)

         ❑
         ✔      Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 206E/F)

         ❑✔ Schedule G: Executory Contracts and Unexpired Leases (Official Form 206G)
         ✔
         ❑      Schedule H: Codebtors (Official Form 206H)

         ❑
         ✔      A Summary of Assets and Liabilities for Non-Individuals (Official Form 206A-Summary)

         ❑      Amended Schedule

         ❑      Chapter 11 or Chapter 9 Cases: List of Creditors Who Have the 20 Largest Unsecured Claims and Are Not Insiders (Official Form 204)

         ❑      Other document that requires a declaration




         I declare under penalty of perjury that the foregoing is true and correct.




                                                                                ✘
         Executed on 07/29/2019
                          MM/ DD/ YYYY                                                                                     /s/ Robert Doviak
                                                                                      Signature of individual signing on behalf of debtor


                                                                                       Robert Doviak
                                                                                      Printed name


                                                                                       Manager / President
                                                                                      Position or relationship to debtor




Official Form B202                                     Declaration Under Penalty of Perjury for Non-Individual Debtors
